On Motion fob Rehearing

PER CURIAM.
We grant rehearing, withdraw our previously issued opinion and substitute the following in its place.
Affirmed. The appellants make a post-judgment challenge based on the judge’s recusal upon the appellants’ request after the final judgment was entered. At most, the previously entered judgment was merely voidable and not void. Schlesinger v. Chemical Bank, 707 So.2d 868 (Fla. 4th DCA 1998); Murphy v. State, 627 So.2d 51 (Fla. 3d DCA 1993); Barber v. MacKenzie, 562 So.2d 755 (Fla. 3d DCA 1990). Appellants had to move for reconsideration of the already entered final judgment, which they did not. See Murphy. A subsequent challenge based upon the voidness of the judgment is of no avail.
WARNER, KLEIN and GROSS, JJ., concur.